UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

)
KEVIN DENIS CHAMBERLAIN, )
)
Plaintiff, )
)
v. ) Civil Action No. 16-2422 (RJL)
)
WILLIAM C. BRYSON, )
)
Defendant. ) F I L E D
) FEB 2 3 2017
MEMORANDUM OPINION C|srk. U.S. District & Bankruptcy
.\S§`O Courts for the District ot Columb\a
February Z:L , l7

This matter is before the Court on Defendant’s Motion to Dismiss [ECF No. 3] and
plaintiff’s Motion for Mistrial [ECF No. 8]. For the reasons discussed below, the Court
grants the former and denies the latter.l

Plaintiff filed a civil action in the Superior Court of the District of Columbia, and
his original complaint alleged “conspiracy to commit murder.” Compl., Chamberlain v.
Bryson, No. 2016-CA-()007785 (D.C. Super. Ct. filed Oct. 24, 2016) [ECF No. l-l]. His
Amended Complaint alleged:

Bryson conspired to commit murder by colluding with
members of the Texas Sheriffs’ Association to impose bodily
harm of a critical nature and With murderous intent. Ronnie

Coleman (eventual Mr. Universe), “Tank” Abbot, Lee Ander,
Matilda, Mike Epps and others Were co-conspirators.

 

’ As required by Neal v. Kelly, 963 F.Zd 453 (D.C. Cir. 1992), and Fox v. Strl`ckland, 837 F.Zd 507 (D.C.
Cir. 1988), on January l7, 2017, the Court entered an Order advising plaintific that “the Court may consider
on the merits any motion or argument made within in it that is not opposed within” 30 days. {ECF. No. 6].

Am. Compl., Chamberlain v. Bryson, No. 2016-CA-0007785 (D.C. Super. Ct. filed Nov.
3, 2016) [ECF No. l-l]. He has demanded a judgment against defendant of “all savings,
property & earnings.” Ia’.

The defendant is “a judge of the United States Court of Appeals for the Federal
Circuit.” Mem. of P. & A. in Support of Def.’s Mot. to Dismiss (“Def.’s Mem.”), Bryson
Decl. ‘ll l [ECF No. 3]. Plaintist “complaint appears to arise from [Judge Bryson’s]
actions in connection with [plaintiff`s] case in the United States Court of Appeals for the
Federal Circuit.” Bryson Decl. il 6; see Chamberlain v. United States, 655 Fed. App’X 822
(Fed. Cir. 2016) (per curiam). Judge Bryson describes the circumstances as follows:

My only contact with . . . plaintiff . . . is in connection with an
appeal that he filed in the United States Court of Appeals for
the Federal Circuit, No. 2016-1603. I was a member of the
panel of the court that sat on that case. That case was an appeal
from an order of the United States Court of Federal Claims
dismissing a complaint filed by [plaintiff] for failure to pay the
filing fee. I joined the opinion affirming the decision of the
Court of Federal Claims in that case, Chamberlain v. United
States, No. 2016-1603 (July 8, 2016). In addition to
participating in the decision of the appeal, l participated in the
disposition of various motions associated with the appeal. I
have had no other contact with [plaintiff]; I am not personally
acquainted with him; and I have no other knowledge of
[plaintiff] or his allegations

Bryson Decl. ‘l[ 5. Judge Bryson avers that “[a]ll of [his] actions in that case were taken in
the performance of [his] official duties and in [his] official capacity as a federal judge,”
and “were taken in the good faith belief in their legality.” Id. il 6; see also Certification

(“[T]he Honorable William C. Bryson was acting within the scope of his office of

employment as a[] judicial officer of the United States at the time of the incident out of
which [p]laintiff’ s claim arose.”) [ECF No. 1-3].

The Court dismisses the Amended Complaint in its entirety for two reasons. First,
the pleading fails to state a claim upon which relief can be granted. A plaintiffs complaint
need only provide a “short and plain statement of [his] claim showing that [he] is entitled
to relief,” Fed. R. Civ. P. 8(a)(2), tha “‘give[s] the defendant fair notice of what the . . .
claim is and the grounds upon which it rests,”’ Erickson v. Para’us, 551 U.S. 89, 93 (2007)
(per curiam) (quoting Bell Atl. Corp. v. Twomb[y, 550 U.S. 544, 555 (2007)). To survive
a motion to dismiss under Rule l2(b)(6), “a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plaintiff’s
Amended Complaint fails to set forth “‘factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”’ Patton
Boggs LLP v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012) (quoting Iqbal, 556 U.S.
at 678). Simply stated, the absence of factual allegations to support a claim that Judge
Bryson entered into an agreement with another person to commit an unlawful act warrants
dismissal. See, e.g., Bush v. Butler, 521 F. Supp. 2d 63, 68~69 (D.D.C. 2007); Graves v.
United States, 961 F. Supp. 314, 320 (D.D.C. 1997).

Second, Judge Bryson enjoys absolute immunity from liability for damages for acts
taken in his judicial capacity. “The purpose of the doctrine is to ‘protect judicial
independence by insulating judges from vexatious actions prosecuted by disgruntled

litigants,”’ as is the case here. Cartner v. Frazier, No. CIV.A. 13-1016, 2013 WL 4560640,

3

at *l (D.D.C. Aug. 28, 2013) (citing Forrester v. White, 484 U.S. 219, 225 (1988)), affd
sub nom. Carmer v. Fisher, No. l3-7l34, 2014 WL 260567 (D.C. Cir. Jan. 6, 2014) (per
curiam). lt is apparent that plaintiff s claims arise from actions taken by Judge Bryson in
his capacity as a federal judge, and, therefore, all of plaintiffs claims are barred. See
Ml`reles v. Waco, 502 U.S. 9, ll (1991); Thomas v. Wilkl'ns, 61 F. Supp. 3d 13, 19 (D.D.C.
2014), aff’d, No. 14-5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015) (per curiam).

An Order is issued separately.

l

RICHARD J.\L@\J
United States District Judge